een FILED

IN THE UNITED STATES DISTRICT COURT Wy MAY 3] 2019
FOR THE DISTRICT OF MARYLAND

cueaKoe ae! oreo

IN RE: SMITH & NEPHEW BIRMINGHAM * MDL No. 2775 yy _—s DISTRICT Sue
HIP RESURFACING (BHR) HIP Master Docket No. 1:17-md-2775
IMPLANT PRODUCTS LIABILITY
LITIGATION

* JUDGE CATHERINE C. BLAKE

THIS DOCUMENT RELATES TO

* ALL TRACKS

*

*

2K hk
Memorandum

Pending before the court are the plaintiffs’ two letter motions to compel (ECF Nos. 1204
& 1475). The plaintiffs seek to obtain various documents from Smith & Nephew, which Smith &
Nephew has alleged are covered by either attorney-client privilege, work-product protection, or
both. The issues have been briefed fully and oral argument was heard.

Background

The plaintiffs seek to compel production of several documents from Smith & Nephew.
These documents include: (1) the “Metal-on-Metal Hip Arthroplasty, a Briefing Document” [the
“Briefing Document”]; (2) Board of Director Meeting Minutes [Meeting Minutes”] from April
12, 2012, October 31, 2012, and July 31, 2013; and (3) eight copies of a PowerPoint presentation
that was presented to the Board of Directors in conjunction with the Briefing Document.

As background, in 2012, litigation was both pending and anticipated against Smith &
Nephew related to its “Metal-on-Metal” (“MoM”) hip replacement devices. (See Def.’s Resp.

Opp’n Pls.” Mot. Ex A Campo Decl. § 4, ECF No. 1317-1; i@. Ex B Austin Decl. § 4, ECF No.

a
1317-2).’ The Briefing Document originated from a request by internal Smith & Nephew counsel
to outside counsel at Freshfields Bruckhaus. Deringer LLP (“Freshfields”) for assistance and legal
advice to the Smith & Nephew Board of Directors regarding current and anticipated litigation
issues. Freshfields drafted a document, which was marked “legally privileged and confidential.”
(Def.’s Resp. at 7, ECF No. 1317 (citing Campo Decl. { 4)). Smith & Nephew, in consultation
with Freshfields, decided to expand this document into what became the Briefing Document. (See
Austin Decl. 7 9). It appears that Blair Fraser of Smith & Nephew was involved with the collection
and incorporation of additional information, including clinical summaries, into the document. (See
Pls.’ Letter Brief Ex D [Fraser Dep.”] at 12-14, ECF No, 1205-1). Drafts were circulated to in-
house and outside counsel for comments. (See Austin Decl. {| 9-10). In its final form, the Briefing
Document consists of sixty-two pages, prefaced by an Executive Summary. It is dated March 4,
2012.

The Meeting Minutes range in length from six to nine pages. Most of the contents of the
Meeting Minutes were redacted from Smith & Nephew’s i# camera submission as non-
responsive.” A portion of the April 12, 2012, minutes, however, summarize a presentation by Chief
Legal Officer John W. Campo, Jr., related to the Briefing Document. (Pls.’ Letter Brief Ex E at 4,
ECF No. 1205-2; Campo Dec!. ¥ 6). Mr. Campo called on Dr. A Weymann to present a PowerPoint
summary of certain aspects of the Briefing Document. (/d.). The October 31, 2012, and July 31,

2013, minutes also reflect legal presentations by Mr. Campo. (Campo Dect. { 7).

 

' These exhibits are partially redacted. In conducting its analysis, the Court also reviewed
unredacted versions of the Campo and Austin Declarations, submitted ex parte. (ECF Nos. 1235-1 and
1235-2).

* The court reviewed alt the disputed documents in camera and ex parte.

2
Finally, the eight copies of the PowerPoint presentation are virtually identical. Seven are
identical and one is identical but for the addition of two slides not found in the seven other copies
of the presentation.

Analysis

“The work-product privilege protects from discovery ‘an attorney’s work done in
preparation for litigation.’” Jv re Grand Jury Subpoena, 870 F 3d 312, 316 (4th Cir. 2017) (quoting
in re Grand Jury Proceedings #5, 401 F.3d 247, 250 (4th Cir. 2005)). The protection extends to
both “‘fact’ work product and ‘opinion’ work product,” Proceedings #5, 401 F.3d at 250, though
opinion work product is afforded “greater protection” than fact work product, Grand Jury
Subpoena, 870 F.3d at 316. Opinion work product “represents the actual thoughts and impressions
of the attorney,” and “can be discovered only in very rare and extraordinary circumstances.” /d.
(citing /7 re John Doe, 662 F.2d 1073, 1080 (4th Cir. 1981)). Fact work product, on the other hand,
“is a transaction of the factual events involved and may be obtained upon a mere showing of both
a substantial need and an inability to secure the substantial equivalent of the materials by alternate
means without undue hardship.” Grand Jury Subpoena, 870 F.3d at 316 (citing Jn re Grand Jury
Proceedings, John Doe, 102 F.3d 748, 750 (4th Cir. 1996)).

The attorney-client privilege protects “[c]onfidential disclosures by a client to an attorney
made in order to obtain legal assistance,” and the burden is on the party asserting the privilege to
establish that it applies. 7 re Grand Jury Subpoena: Under Seal, 415 F.3d 333, 338-39 (4th Cir.
2005). The privilege also protects “an attorney’s advice-provided to a client,” 102 F.3d at 750; it
aims to safeguard and encourage “full and frank communications between attorney and their
clients and thereby promote broader public interest in the observance of law and the administration
of justice,” Proceedings #5, 401 F.3d at 250 (quoting Upjohn Co. v. United States, 449 U.S. 383,

389 (1981)). Ifa party is able to establish that the attorney-client privilege applies, “the privilege
3
affords all communications between attorney and client absolute and complete protection from
disclosure.” In re Allen, 106 F.3d 582, 600 (4th Cir, 1997).
The Fourth Circuit has adopted the “classic test” for attorney-client privilege:

The privilege applies only if (1) the asserted holder of the privilege
is or sought to become a client; (2) the person to whom the
communication was made (a) is a member of the bar of a court, or
his subordinate and (b) in connection with this communication is
acting as a lawyer; (3) the communication relates to a fact of which
the attorney was informed (a) by his client (b) without the presence
of strangers (c) for the purpose of securing primarily either (i) an
opinion on law or (ii) legal services or (ili) assistance in some legal
proceeding, and not (d) for the purpose of committing a crime or
tort; and (4) the privilege has been (a) claimed and (b) not waived
by the client.

Under Seal, 415 F.3d at 338 n3 (citing United States v. | Jones, 696 F.2d 1069, 1072 (4th
Cir.1982)); see also Allen, 106 F.3d at 600.

The Fourth Circuit also has explained that the privilege extends to investigations conducted
for the purpose of providing legal advice. See Jn re Allen, 106 F.3d at 601-02. The privilege “exists
to protect not only the giving of professional advice to those who can act on it but also the giving
of information to the lawyer to enable him to give sound and informed advice.” In re Allen, 106
F.3d at 601 (quoting Upjohn, 449 U.S. at 390). And the “retention of outside counsel indicates that
[a company] wanted someone who could collect and ‘sift [] through the facts with an eye to the
legally relevant,” /n re Allen, 106 F.3d at 602 n.9 (quoting Upjohn, 449 U.S. at 390-91), though

335

“a lawyer’s status as in-house counsel ‘does not dilute the privilege,” Jn re Kellogg Brown &
Root, Inc., 756 F.3d 754, 758 (D.C. Cir. 2014) (quoting /n re Sealed case, 737 F.2d 94, 99 (D.C.

Cir. 1984)).? Further, courts recognize that organizations’ internal investigations may often serve

 

> Further, “communications made by and to non-attorneys serving as agents of attorneys in internal
investigations are routinely protected by the attorney-client privilege.” Kellogg, 756 F.3d at 758 (citing
FIC v. TRW, Inc. , 628 F.2d 207, 212 (D.C.Cir. 1980)).

4
more than one purpose. /n re Kellogg, 756 F.3d at 759-60. But regardless, the privilege will
continue to apply so long as “one of the significant purposes of the internal investigation was to

obtain or provide legal advice.” /d. at 760.

1. The Briefing Document

Smith & Nephew argues that the Briefing Document is covered by both the work-product
protection and the attorney-client privilege. (Def.’s Resp. at 2, 5-12, ECF No. 1317). The court
agrees.

Outside counsel at Freshfields spearheaded the creation of the Briefing Document, and its
primary aim was to provide legal advice to Smith & Nephew’s Board of Directors. (See Austin
Dec]. {§ 9-10). The Briefing Document’s Executive Summary sets forth the company’s legal
position and litigation strategy. The plaintiffs have suggested that portions of the Briefing
Document are purely factual and, therefore, should be subject to discovery. But, by the court’s
reading, the clinical information provided in the Briefing Document is interwoven with counsel’s
legal advice. The factual information informs the legal strategy and was likely compiled in order
to assist in the provision of legal advice and to provide context to facilitate the Board of Director’s
understanding of the legal advice. See Jn re Allen, 106 F.3d 582; see also Kellogg Brown, 756 F.3d
754, Because it appears that the primary purpose of the Briefing Document was to provide legal
advice to the Board of Directors, the attorney-client privilege attaches to the Briefing Document.

The Briefing Document also is covered by the work-product protection. The Document
details both pending and anticipated litigation and sets forth a litigation strategy for Smith &
Nephew. As the Document was prepared in anticipation of litigation, the work-product protection

applies. Grand Jury Subpoena, 870 F.3d at 316. Further, the plaintiffs have not set forth any
argument of substantial need or undue hardship that would justify compelling production of the
factual portions of the Document. Jd.
2. The Board Meeting Minutes

The attorney-client privilege and work-product protection also apply to the Meeting
Minutes. As detailed above, the Briefing Document was created in order to provide legal advice
to the Board of Directors. The Meeting Minutes summarize the presentation of this information to
the Board and detail the current state of pending and anticipated litigation against Smith &
Nephew. (See Campo Decl. {{ 6-7). Accordingly, both the work-product protection and the
attorney-client privilege apply. See Grand Jury subpoena, 870 F.3d at 316, Under Seal, 415 F.3d
at 338.
3. The PowerPoint Presentations

Smith & Nephew alleges that the PowerPoint presentations are covered by the attorney
client privilege and the work-product protection. (Def.’s Resp. Opp’n PI.’s Mot [“Def.’s Resp. II’’]
at 8, ECF No. 1500). The court’s consideration of the PowerPoint presentation is complicated by
two factors: (1) the presentation was inadvertently produced by Smith & Nephew and by M
Squared, a third-party orgamization, during discovery; and (2) Smith & Nephew shared the
presentation with M Squared in order to assist M Squared in its work supporting a presentation
Smith & Nephew was making to the FDA.” The court first considers whether the attorney-client
privilege and the work-product protection apply to the PowerPoint presentation and then considers

these two complicating factors in turn.

 

* They may still obtain this factual information by the ordinary discovery process, but are not
entitled to the Document itself. .

> Smith & Nephew has not argued that the attorney-client privilege continued to apply to the
presentation that Smith & Nephew shared with M Squared. (See ECF No. 1500 at 9-10).

6
The PowerPoint presentation was developed to facilitate the presentation of the Briefing
Document to the Board of Directors. During the April 12, 2012, meeting of the Board, Mr. Campo |
introduced the presentation and advised the Board that the Briefing Document, a legally privileged
and confidential document, had been prepared upon counsel’s request. (Pls. Letter Brief Ex E at
4, ECF No. 1205-2). Dr. Weymann then presented the PowerPoint presentation, which dovetailed
with the Briefing Document and summarized its main conclusions. (/a@.; Def.’s Resp. IT Ex A
[“Weymann Deci.”] | 4, ECF 1500-1). The PowerPoint presentation contains clinical information
regarding the MoM devices, which appears to have been intended to provide necessary background
for the Briefing Document’s discussion of pending and anticipated litigation. Presentations or
documents often have multiple purposes but the attorney-client privilege continues to apply so
long as the primary purpose of the document was the provision of legal advice. /n re Kellogg, 756
F.3d at 760, Because the Briefing Document and the PowerPoint presentation appear to have been
developed in conjunction with each other in order to provide legal advice to the board and in
anticipation of pending litigation, both the attorney client privilege and the work-product
protection apply. See Grand Jury Subpoena, 870 F.3d at 316; Under Seal, 415 F.3d at 338.

Next, the court considers whether the: inadvertent production of the PowerPoint
presentation constitutes waiver. During the course of discovery, Smith & Nephew inadvertently
produced five copies of the presentation and M Squared produced two copies of the PowerPoint
presentation. (Def.’s Resp. II at 4}. Federal Rule of Evidence 502 governs limitations on waiver.
Fed. R. Evid. 502. Specifically, Rule 502(b) states that disclosure during the course of a federal
proceeding will not operate as a waiver if “(1) the disclosure is inadvertent; (2) the holder of the
privilege or protection took reasonable steps to prevent disclosure; and (3) the holder promptly

took reasonable steps to rectify the error, including (if applicable) following Federal Rule of Civil
Procedure 26(b)(5)(B).” /d. In some instances, an agreement between the parties, such as the ESI
Order in this case, may supplant Rule 502. An agreement between the parties will supplant Rule
502, however, only if the agreement “provide[s] concrete directives regarding each prong of Rule
$02(b).” Maxtena, Inc. v. Marks, 289 F.R.D. 427, 444 n. 16 (D. Md. 2012). In this case, the party’s
ESI order appears to be coextensive with Rule 502. The ESI agreement states “{t]his Order shall -
be interpreted to provide the maximum protection allowed by Federal Rule of Evidence 502.” (ESI
Order at 9, ECF No. 492, 494).

Smith & Nephew’s efforts prior to and subsequent to the inadvertent disclosures satisfy
Rule 502(b). The plaintiffs do not dispute that the disclosures were inadvertent. And Smith &
Nephew took reasonable steps to prevent disclosure. Specifically, Smith & Nephew retained
UnitedLex, a document vendor, to facilitate the discovery process. (Def.’s Resp. JI at 5—6; id. Ex
E [“Stone Decl.”] 9 5, ECF No. 1500-5). Smith & Nephew and UnitedLex, in conjunction with
Smith & Nephew’s outside counsel, implemented quality control measures to safeguard against
the inadvertent disclosure of documents. {Stone Decl. ff] 7-10). These quality control measures
include training for UnitedLex employees, who conduct the first-level of review, a “second-level
review for purposes of quality control,” and the provision of sample documents to Smith &
Nephew’s outside counsel for additional review. (/d.). Thus far, UnitedLex has assisted Smith &
Nephew in producing more than 95,000 documents. (/d. 6). The court is convinced that these
quality control measures rise to the level of “reasonable steps to prevent disclosure” under Rule
502(b). Fed. R. Evid. 502(b). Finally, upon learning of the disclosure, Smith & Nephew promptly
clawed the documents back. (Def.’s Resp. II Ex. F, ECF No. 1500-6). Accordingly, the inadvertent

production of documents by Smith & Nephew and M Squared did not constitute waiver.
Next, the Court considers whether Smith & Nephew waived its work-product protection
by sharing the PowerPoint presentation with M Squared. M Squared is a consulting firm. (Def.’s
Resp. II Ex C [Velez-Duran Decl.”] J 2, ECF No. 1500-3). Smith & Nephew hired M Squared to
assist Smith & Nephew in preparing for a presentation to a panel of the United States Food and
Drug Administration. (Velez-Duran Decl. { 3; i¢@ Ex B [Fraser Decl.”] 9 4, ECF 1500-2). Smith
& Nephew shared this information with the agreement that M Squared would not provide the
information to any other parties without Smith & Nephew’s consent. (Velez-Duran Decl. § 3;
Fraser Decl. J 5). “Disclosure to a person with an interest common to that of the attorney or the
client normally is not inconsistent with an intent to invoke the work product doctrine’s protection
and would not amount to such a waiver.” In re Doe, 662 F.2d 1073, 1081 (4th Cir. 1981); see also
in re Martin Marietta Corp., 856 F.2d 619, 625 (1988) (concluding that there had been an implied
waiver of the work-product protection because information had been shared with a third-party with
whom there was no “community of interest”).

Here, M Squared was hired to assist Smith & Nephew in preparing for its presentation to
the FDA. There is no indication that M Squared’s interests departed from Smith & Nephew’s.
Further, the court has not been presented with any evidence that suggests the information Smith &
Nephew shared with M Squared was included in any public presentation to the FDA. Finally, upon
learning that that these documents had been produced by M Squared, Smith & Nephew clawed
them back. (Def.’s Resp. II Ex. D, ECF No. 1500-4). Accordingly, sharing the PowerPoint

presentation with M Squared did not constitute a waiver of work-product protection.
Conclusion :

For the reasons stated above, the court will deny the plaintiffs’ motions. A separate order

 

follows.
x 31/19 COME
ate Catherine C. Blake

United States District Judge

10
